Case 0:20-cv-61396-BB Document 12 Entered on FLSD Docket 08/31/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-61396-BLOOM/Valle

 JUUL LABS, INC.,

        Plaintiff,

 v.

 DRIPTIP VAPES LLC,

       Defendant.
 ________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon the parties’ Stipulated Motion for Stay of

 Proceedings, ECF No. [11] (“Motion”). The Motion represents that the same day Plaintiff filed the

 instant lawsuit, it also filed a related complaint with the United States International Trade

 Commission against Defendant under Section 337 of the Tariff Act of 1930, alleging the same

 issues and infringement of the same patents. ECF No. [11-1]. Title 28, United States Code, Section

 1659(a) provides that

        In a civil action involving parties that are also parties to a proceeding before the
        United States International Trade Commission under section 337 of the Tariff Act
        of 1930, at the request of a party to the civil action that is also a respondent in the
        proceeding before the Commission, the district court shall stay, until the
        determination of the Commission becomes final, proceedings in the civil action
        with respect to any claim that involves the same issues involved in the proceeding
        before the Commission, but only if such request is made within—

                (1) 30 days after the party is named as a respondent in the proceeding
                before the Commission, or
                (2) 30 days after the district court action is filed,

        whichever is later.
Case 0:20-cv-61396-BB Document 12 Entered on FLSD Docket 08/31/2020 Page 2 of 3
                                                             Case No. 20-cv-61396-BLOOM/Valle


 Id. On August 10, 2020, the ITC instituted an investigation entitled In the Matter of Certain

 Vaporizer Cartridges and Components Thereof, Inv. No. 337-TA-1211, ECF No. [11-2].

 Defendant is named as a respondent in the ITC proceeding. Because the Motion is filed within

 thirty days of Defendant being named as a respondent in the ITC action, the requirements of 28

 U.S.C. § 1659(a) are satisfied.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1. The Motion, ECF No. [11], is GRANTED and the Stipulation is APPROVED;

        2. The case is STAYED pending final determination of the ITC in the related action, Inv.

            No. 337-TA-1211;

        3. The Clerk of Court is directed to CLOSE this matter for administrative purposes;

        4. To the extent not otherwise disposed of, any scheduled hearings are CANCELED, all

            pending motions are DENIED as moot, and all deadlines are TERMINATED;

        5. The parties shall file a status report within fourteen (14) days of the final determination

            in the ITC proceeding.

        DONE AND ORDERED in Chambers at Miami, Florida, on August 31, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE




                                                  2
Case 0:20-cv-61396-BB Document 12 Entered on FLSD Docket 08/31/2020 Page 3 of 3
                                               Case No. 20-cv-61396-BLOOM/Valle


 Copies to:

 Counsel of Record

 DripTip Vapes LLC
 151 N. Nob Hill Rd. #115
 Plantation, FL 33325

 DripTip Vapes LLC
 c/o Av Gavriel, Registered Agent
 2750 N.E. 183rd Street #1612
 Aventura, FL 33160




                                       3
